DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 23-39 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23, line 4, “to store the state as volatile memory” is vague & indefinite. It should be recited as “to store a data as volatile memory” to be consistent with similar language found on line 9 (i.e., data stored as said volatile memory).
	Claim 23, line 12, “said charge stored in said floating gate” lacks a clear antecedent basis since line 23 only recites the terms “store the state”?
28 contains similar errors as claim 23. On lines 4 & 12 of claim 28, the words “the state” & “said state” should be revised as “the data” & “said data” for sake of clarity and to be consistency with claim 23.
	Claim 34, line 6, ‘based on charge stored” should be revised as “based on a charge stored” for sake of language clarity and clear antecedent basis.
	All other claims are tentatively rejected as dependent upon the three respective/independent claims 23, 28 & 34.

3.	Except for the 112 issues above, all the claims are tentatively allowable over prior arts of record for all their detail features not being clearly suggested nor seen elsewhere at this time.
	The applicant’s Terminal Disclaimer filed on 3/7/22 had been entered and considered of record.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827